—Appeal from a judgment of the Supreme Court (Connor, J.), entered June 6, 1997 in Ulster County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, having been convicted of two counts of sodomy in the first degree, commenced this habeas corpus proceeding on the basis of claimed inconsistencies in various documents concerning the age of the victim. Supreme Court denied petitioner’s application for a writ of habeas corpus and we affirm. Habeas corpus relief is inappropriate here inasmuch as petitioner’s assertion does not entitle him to immediate release, especially where petitioner’s challenge pertains to only one of the convictions for which he was imprisoned (see, People ex rel. Patterson v Senkowski, 175 AD2d 957, 958, lv denied 78 NY2d 864). Furthermore, petitioner’s contention regarding the discrepancies could have been raised either on his direct appeal or in his CPL article 440 motion (see, People ex rel. Rodriguez v Kuhlmann, 239 AD2d 721, lv denied 90 NY2d 808). The remaining contentions advanced by petitioner lack merit.
Mercure, J. P., Crew III, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.